\OOO\]O\Ul-P'

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-cV-Ol748-DAD-EPG Document 206 Filed 10/30/18 Page 1 of 12

[66745-1-26]

JOHN S. BURTON, ESQ. #060715
Law Offlces of John S. Burton PC
55 River Street, Suite 230

Santa Cruz, California 95060
Telephone: (831) 425-5023

Fax: (831) 427-3159

Attomeys for Defendant, SUSAN BENETT,
erroneously sued as Susan Bennett; LEWIS
BECKER and BENETT & BECKER, a Califomia
Law Partnership, sued erroneously as Bennett &
Becker, Inc, a corporation

IN THE UNITED STATES lDISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
FRESNO lDIVISION

MADHU SAMEER, Case No. l:l7-CV-01748-DAD-EPG
REPLY TO PLAINTIFF’S OPPOSITION
TO MOTION TO DISMISS
PLAINTIFF’S SECOND AMENDED
COMPLAINT BY DEFENDANTS SUSAN
BENETT, LEWIS BECKER AND
BENETT & BECKER, A CALIFORNIA
LA`W PARTNERSHIP

Plaintiff,
vs.
SAMEER KHERA et al.,

Defendants.

Date: November 6, 2018
Time: 9:30 a.m.
Courtroom: 5 (7'h lFloor)
Judge: Hon. Dale A. Drozd

Complaint Filed: December 26, 2017
Trial Date: TBD

V\J\./\/\/\/V\/\./V\/\/V\/V\/\.¢'

 

Defendants Susan Benett, Lewis Becker and Benett and Becker, a California Law
Partnership, sued erroneously as Benett and Becker, Inc., (hereinafter collectively, “B&B
Defendants”), submit the following Reply in Support of their Motion to Dismiss Plaintiff’s Second
Arnended Complaint (“hereinafter “SAC”).

I. INTRODUCTION

Plaintiff has submitted detailed oppositions to Motions to Dismiss of not only the B&B

Defendants, but also has submitted oppositions to the Motions to Disrniss of defendants Sally White,

Judges Raymond Davila, Theodor Zayner, and Kristi Culver Kapetan and Commissioner Gary Green

1

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l:l7-CV-01748-DAD-EPG

 

 

N

\lO\U\-I>L»J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-oV-Ol748-DAD-EPG Dooument 206 Filed 10/30/18 Page 2 of 12

(hereinafter: “Judicial Defendants”), Francine Tone and Tone and Tone (hereinafter “Tone
Defendants”), Michael Millen, J. Hector Moreno, Jr. & associates, J Hector Moreno, Constance
Smith, Rory Coetezee, Andrew Westover, Kayleigh Walsh, and Raechelle Velarde Grereinafter
“Moreno Defendants”), County of Fresno, Department of Child Support Services, and William
Pardue. Read together, Plaintiff describes a far reaching “cartel” (a term she utilizes on at least seven
occasions in the first seven pages of her opposition to the B&B Defendants’ Motion to Dismiss) as
between attorney, judges, state agencies and expert witnesses, to deprive primarily immigrant

women, including herself, of their rights. In the first seven pages of her opposition to the B&B

91 “

Defendants’ Motion to Dismiss Ms. Sameer employs the terms “corrupt, corruption” or variants

thereof on at least twenty-one occasions; and the terms “fiaud,” “defraud,” “fraudulently” or a
similar word at least twenty-two times. Ms. Sameer uses “conspired” or “conspiracy” eight times
and describes an organized syndicate using on multiple occasions, utilizing the terms “bribed,”
“unethical,” unlawf`ul,” and “illegal”. According to Ms. Sameer, the B&B Defendants were
“foundational/members of this cartel.” [see Plaintist Opposition, p. 3, par. 3, lines 1-4).

Ms. Sameer goes on to allege how this “cartel” conspired first to deprive her of her rights in
the underlying family law proceeding, spanning both Santa Clara and Fresno Counties, from 2003 to
the present. When she could not obtain the relief she sought in the family court proceeding, she
proceeded to file in both Fresno County Superior Court, now on appeal from the lower court’s
granting of the motions of, among others, the B&B defendants’ motion to strike pursuant to
California Code of Civil Procedure section 425. 16 (Anti-SLAPP), and the within Federal Court
action. Plaintiff alleges the conspiracy continues to this very day through the actions of counsel
representing the various defendants, including, but not limited to, counsel for the B&B Defendants,
Who have done nothing more than defend their clients in these two, seemingly never-ending actions.

Through a reading of the documents submitted in opposition to the various notions to
dismiss, it appears that Ms. Sameer is convinced that anyone who disagrees with her or defends their
clients in a proceeding adverse to her are automatically both lying and are part of a large, corrupt
“cartel” or “Cabal.” Further, she believes that the size and scope of this illegal, fraudulent
conspiracy, including bribery of expert witnesses, extends from attorneys to state officials to judicial

2

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAl'NTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l : l7-CV-01748-DAD-EPG

 

 

\COC\`|O\U'l-Lb)l\.)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 3 of 12

officers. [See Plaintiff s Opposition to B &B Motion’s to Dismiss, p. 7, par. 1, 1-8].

The B&B Defendants respectfully request the Court grant their Motion to Dismiss as
requested Plaintiff is not able to overcome the legal authority applied to the facts alleged in the
SAC as outlined in the Defendants’ Motion to Dismiss.

It will be noted that Ms. Sameer attempted to file a document entitled “Plaintiff"s Common
Arguments in Opposition to Defendants’ Motions to Dismiss.” Ms. Sameer refers to this document
throughout her Opposition to B& B’s Motion to Dismiss, which was filed by the Court. On
October 23, 2018, the Court issued an Order stating that it is disregarding this document and directed
the Clerk of the Court NOT file it, as its number of pages was Well outside the allowable page limit
and it constituted supplemental briefing for which leave to file was not granted, The B&B
Defendants Will do their best to not refer to the “Common Arguments” document; however, Ms.
Sameer does refer to it throughout her Opposition to B&B’s Motion to Dismiss and some parts need
to be addressed.

II. SELECTED FACTUAL ASSERTIONS

A. Plaintifi’s Motion for Leave to File First Amended Complaint in State Court Action

Plaintiff alludes to this in her opposition papers, although the bulk of her argument is
contained within the “Common Arguments” document the court is not considering However, the
B&B Defendants feel it prudent to address the issue herein.

Briefly, this issue is part of the currently pending Appeal in the Fifth District Court of
Appeals Case No. F0718888, which resulted after the B&B Defendants’ Special Motion to Strike
[Code of Civil Procedure section 425.16] was granted. Of note is the fact that, Ms. SAMEER
attempted to file her First Amended Complaint after the B&B Defendants filed their Special Motion
to Strike. Plaintiff filed a Motion for Leave to File a First Amended Complaint on April 14, 2015 ,
one day after the B&B Defendants filed their Anti-SLAPP Motion and five days after they served the
motion on all parties. Once an Anti-SLAPP motion is filed, “[a]llowing a SLAPP plaintiff leave to
amend the complaint once the court finds the prima facie showing has been met would completely
undermine the statue by providing the pleader a ready escape from section 425.16's quick dismissal

remedy.” Sz'mmons v. Allsz‘ate Ins. C0. (2001) 92 Cal.App.4th 1068, 1072-73. This interpretation has
3

 

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l:l7-CV-01748-DAD-EPG

 

\QOO\]Q\Lh-PUJNo-a

NNNNNNNNN
oo\io~m.l>wx\)»-QG;:?\;IBE:E

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 4 of 12

been affirmed as recently at 2015. “Instead of having to show a probability of success on the merits,
the SLAPP plaintiff would be able to go back to the drawing board with second opportunity to
disguise the vexatious nature of the suit through more artful pleading.” Mobz'le Medical Services for
Physicians and Advanced Practz'ce Nurses, Inc. v. Rajam (2015) 241 Cal.App. 4th 164, 171.

Precisely on point is Salma v. Capon where the First District was asked to consider whether a
plaintiff may avoid a pleading challenge pursuant to Code of Civil Procedure section 425.16 by
amending the challenged complaint before the motion to strike is heard. The court concluded he
could not. (2008) 161 Cal.App. 4th 1275,1279. Permitting such a filing of amended pleadings after
an anti-SLAPP motion is filed would frustrate the very intent of the statute and “would undermine
legislative policy of early evaluation and expeditious resolution of claims arising from protected
activity.” Ia' at 1294; see also Cily of Colton v. Sz`ngletary (2012) 95 Cal.App. 4th 751, 775. [“[T]here
is a history of case law setting forth the rule that a party cannot amend around a SLAPP motion];
Law Ojj‘ice of Andrew L. E_llis v. Yang (2009) 178 Cal.App. 4th 869, 880; SylmarAir Cona’z`tioning v.
Pueblo Conlracting Services (2004) 122 Cal.App. 4th 1049, 1054-55.

B. B&B Defendants’ Repr'esentation of Defendant Khera

In her papers, Ms. Sameer contends that counsel for the B&B Defendants misled the court
when counsel states “apparently” the B&B Defendants’ representation of Ms. Khera ceased in 2008.
This time line was taken from directly from Ms. Sameer’s SAC which is the subject matter of this
motion. The B&B Defendants can rely only upon the content of the complaint and matters to which
judicial notice is granted for purposes of this motion.

C. Alleged Forged Documents

Ms. Sameer also argues in the SAC and her Opposition, that current counsel for the B&B
Defendants “submitted forged/altered documents to the Appellate Court in and during the appeal
F071888. She ultimately refers to the years 2017. [See SAC, par. 5, lines 1-3] and 2018 [par. l, lines
9-10]. In reviewing her papers, it is unclear as to what documents to which Ms. SAMEER is
referring.

\\
\\
4

REPLY TO PLATNTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l:l7-CV-Ol748-DAD-EPG

 

 

\DOC\IO\Ul-P~L)JNr-l

1~.)1\)1\)1\)\\)1\)1\)1\)1\>
m\lmw->ww~o§;;a;;§:):;

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 5 of 12
III. ANALYSIS

A. The Standard Governing Rule 12(b)(6) Motions

As explained in the B&B Defendants’ moving papers, a motion to dismiss under Federal
Rules of Civil Procedure 12(b)(6) is warranted if the pleadings fail to state a claim upon which relief
can be granted. lt is settled that the “court’s inquiry is limited to the allegations in the complaint,
which are accepted as true and construed in the light most favorable to plaintiff.” Lazy Y Ranch v.
Behrens (9th Cir. 2008) 546 F.3d 580, 588. Nevertheless, the court “need not accept as true
allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.”
Sprewell v. Golden Sl‘al‘e Warriors (9th Cir., 2001) 266 F3d. 979, 988.

B. Statutes of Limitations

Ms. Sameer argues that her RICO claims are timely because, despite the underlying
proceedings beginning well over a decade ago, she is discovering new “frauds” as recently at 2018.
However, the standard for determining whether the statute of limitations is triggered is not when a
party “becomes aware” of the facts, as Ms. Sameer oontends, but rather the “injury discovery” statute
of limitations rule for civil RICO claims. As discussed in our moving papers, in this jurisdiction,
the RICO statute of limitations begins to run when a plaintiff knows or should have known the injury
that underlies his cause of action.” Pincay v. Andrews (9th Cir., 2001) 238 F.3d 1106, 1109. As Ms.
Sameer has been engaged in litigation stemming from her martial dissolution proceedings for well
over ten years she most certainly knew or should have known if there were potential claims to be
asserted on her behalf as a result of the litigation. “If a person becomes aware of facts which would
make a reasonably prudent person suspicious, he or she has a duty to investigate further and is
charged with knowledge of matters which would have been revealed by such an investigation.”
McCoy v. Gustafs'on (2009) 180 Cal.App. 4th 56, 78.

Ms. Sameer also refers to the document served but not filed, per the Court’s order, entitled
“Plaintiff’s Common Arguments In Opposition to Defendants’ Motion to Dismiss” as support for the
timeliness of her claims. As the Court ordered this document to not be filed and stated it Will not
consider any argument contained within it, Ms. Sameer cannot rely upon it oppose the B&B

Defendants’ Motion to Dismiss.
5

REPLY TO PLAINTIFF ’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS 1:17-CV-01748-DAD-EPG

 

 

\DOO\'|O\Ul-b

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 6 of 12

Ms Sameer cites two cases from the Illinois to assert that the statute of limitation begins to
run when facts exist authorizing Plaintiff to bring an action. These cases may cite the rule of law for
Illinois but they do not for California matters.

Ms. Sameer failed to provide a basis to conclude the four year statute of limitation for all her
claims were not triggered in 2008 and that such claims are not now barred. Ms. Sameer admits in
her Opposition that she filed a motion to set a side a judgment from 2008, ten years ago, as she
believed Mr. Khera had misappropriated funds. If Ms. Sameer believed fraud was occurring ten
years ago, and has continually acted upon it though litigation, it is hard to understand how she is just
now supposedly discovering new “frauds,” which would permit new causes of action. [See Plaintist
Opposition Par. 3 Page ll].

C. Rooker Feldman Doctrine is Applicable

In her Opposition, Ms. Sameer simply states the Rooker-Feldman doctrine does not apply
and refers the Court to “Plaintiff’s Common Arguments in Opposition to Defendants’ Motions to
Dismiss.” As mentioned above, this is not a basis to refute the B&B Defendant’s argument that this
doctrine applies. The Court has already stated it will not consider argument contained within that
document The B&B defendants would like to add that this document, even though it Will not be
considered by the Court, fails to contradict the applicable holding in Exxon Mobz'le Corp. v. Saudi
Basic Industries Corp. (2005) 544 US 280. In essence, Ms. Sameer has failed to provide any
argument as to why this doctrine does not apply, while the B&B Defendants, in their moving papers,
have demonstrated its applicability in this case.

D. Younger Abstention Doctrine is Applicable

Similarly, Ms. Sameer simply states that the Younger Abstention doctrine does not apply and
refers the Court to “Plaintiff’ s Common Arguments in Opposition to Defendants’ Motions to
Dismiss.” As mentioned above, this is not a basis to refute the B&B Defendant’s position as to the
applicability of this doctrine. The Court has already stated it will not consider argument contained
within that document, Ms. Sameer has provided no substantive basis as to why this doctrine not
apply in this case.

\\
6

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l:l7-CV-01748-DAD-EPG

 

 

\OOO\]O\U'l-§

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 7 of 12

E. The Claims in the Second Amended Complaint Are Time-Barred

As explained in the B&B Defendants’ moving papers, all of the causes of action alleged by
Ms. Sameer’s are time-barred, as the activity complained of occurred between 2003 and 2008. In her
Opposition, Ms. Sameer does not provide allegations to the contrary. Again, she refers the Court to
her “Plaintiff"s Common Arguments in Opposition to Defendants’ Motion to Dismiss,” which was
not filed, She mentions, on page 10 of her Opposition, a fraudulent act allegedly committed by
counsel in connection with the FiHh District Appeal and states that she found a property in Mr.
Khera’s name in 2018. However, she then refers back to the 2008 judgment and 2007 marital
settlement agremenet. Depsite hers best efforts, Ms. Sameer cannot point to any conduct by the B&B
Defendants that are not time-barred.

F. The Litigation Privilege Applies to the Alleged Conduct of the B&B Defendants

The B&B Defendants’ alleged tortious conduct occurred entirely within their representation
of Mr. Khera in a legal proceeding Ms. Sameer cannot dispute this fact. Instead, in her Opposition
she states the privilege does not apply because the B&B Defendants somehow engaged in the
practice of law that was not “authorized.” She offers no case law other than one citation, Lee v.
Hanley (2015) 61 Cal. 4th 1225. This case involves claims brought by a client against his former
attorney for wrongful acts or omissions. The case holdings concern the applicable statute of
limitations (one year). However, the case does not involve the litigation privilege as codified in
California Civil Code section 47(b). Again, as according to the Plaintiff’s SAC, all the conduct she
complains of as to the B&B Defendants occurred during their representation of Mr. Khera. The
privilege applies and is an appropriate basis for dismissal of claims.

G. Plaintiff is Not Able to State a Claim as to Each of Her Causes of Action

Plaintist Opposition fails to adequately address the B&B Defendants’ position that in
addition, to being time-barred, each of her causes of action fails to state a claim. Again, Ms. Sameer
repeatedly refers to a document that the Court ordered not be filed nor considered: “Plaintiff" s
Common Arguments in Opposition to Defendants’ Motions to Dismiss.” In support of most of her
claims, Ms. Sameer seems to rely upon her belief that the underlying family law proceedings were
unfair and in her perspective, fraudulent; and that the mere representation of her ex-husband by

7

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS 1:l7-CV-Ol748-DAD-EPG

 

 

\OOG\]O\U'I-AUJNI-‘

NNNNNNNNN'-"-*
66\1¢\0.4>1»~»-0@6635§;’351?3:5

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 8 of 12

counsel is tantamount to a wide-ranging, criminal conspiracy. All of the claims as to the B&B
Defendants arose, Ms. Sameer admits, during the course of their representation of her ex-husband
Mr. Khera. The allegations are exceedingly vague, lack specificity and and cannot form an adequate
basis for ANY of her causes action against the B&B Defendants.

Briefly, the B&B Defendants address is separate cause of action pled by plaintiff and Which
she asserts are meritorious claims. The B&B Defendants respectfully submit that plaintiff has not
stated causes of action.

1. First Cause of Action: “Attempts”

Without any legal support, Plaintiff argues that she may bring a cause of action for
“Attempts” pursuant to the “private attorney general doctrine.” This is incorrect “Attempts” is not a
recognized civil cause of action in California. The B&B Defendants have addressed this issue in
their Points and Authorities in Support of Motion to Dismiss (hereinafter “Moving Papers”), Section
IV, B,` 1 contained on Page 15, and incorporate same herein by reference.

2. Second Cause of Action: Fraud

Plaintist opposition does not address the issues before the Court, specifically the details of
the fraud and how she relied upon the alleged Baud. The B&B Defendants incorporate herein by
reference their argument as set forth in their Moving Papers, specifically Section IV, B, 2 contained
on pages 15 and 16. In addition, there is no “fraud exception” to the Litigation Privilege, California
Civil Code Section 47b. As set forth in the B&B Defendants’ Moving Papers, the actions of the
B&B Defendants were entirely in the context of their representation of their client, Sameer Khera, in
the underlying family court proceedings The Litigation Privilege extends to even fraudulent
statements, even if presented to the court, if they were made in furtherance of litigation, Herterich vs.
Peltner (2018) 20 Cal.App.Sth 1132,1141.

3. Third Cause of Action: Negligence

Again, this cause of action is actually for negligent misrepresentation Plaintiff fails to meet
the heightened pleading standard contained in FRCP Rule 9(b). Further, since all acts alleged to
have been performed by the B&B Defendants arise in the context of their representation of Mr.

Khera, they are absolutely privileged pursuant to the Litigation Privilege, Civil Code Section 47b.
8

 

REPLY TO PLAINTIFF’S OPPOSITION 'I'O MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l : l7-CV-01748-DAD-EPG

 

-I>u)N

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 9 of 12
4. Fourth Cause of Action: Unjust Enrichment

Plaintist opposition ignores the fact that no such cause of action is recognized in California.
Walker vs. USAA Casually Insurance Co. (E.D. Cal.) 474 F.Supp.2d 1168,1174. Further, since all
acts alleged to have been performed by the B&B Defendants arise in the context of their
representation of Mr. Khera, they are absolutely privileged pursuant to the Litigation Privilege, Civil
Code Section 47b.

5. Fifth Cause of Action: Civil Rights 42 U.S. C. Section 1983

In their Moving Papers, the B&B Defendants asserted that they cannot be held liable for
violating plaintiff’s civil rights because they are not “state actors” and that none of their alleged
actions were performed under color of state law. Dunn vs. Hackworth (8th Circuit, 1980) 628 F.2d
1 111, 11 12-11 13 and additional citations. The B&B Defendants incorporate herein their argument
as contained in Section IV, B, 5 contained on page 17 of their Moving Papers,

Plaintiff argues that the B&B Defendants can be held liable because, she alleges, they
conspired with state agencies and state judges to deprive her of her civil rights. This argument fails.
One cannot be held liable for conspiring to breach a duty one never owed. See Everest Investors 8
vs. Whitehall Real Estate Limited Partnership XI (2002) 100 Cal.App.4th 1102, 1106-1107. Tort
liability arising from conspiracy pre-supposes that the co-eonspirator is legally capable of
committing the tort in the first place and that he or she owes the plaintiff a duty that is recognized by
law and is potentially subject to liability for a breach of that duty. Applz'ed Equipment Corp. Vs.
Litton Saudi Arabia Ltd. (1994) 7 Cal.4th 503,511. Since the B&B Defendants cannot be held liable
for violation of plaintist civil rights, they cannot be held liable for conspiring with those who are
state actors, such as the state agencies, judges, etc. Further, since all acts alleged to have been
performed by the B&B Defendants arise in the context of their representation of Mr. Khera, they are
absolutely privileged pursuant to the Litigation Privilege, Civil Code Section 47b.

6. Sixth Cause of Action: Fraudulent Conveyancing

Plaintiff has not overcome the arguments contained in the B&B Moving Papers, specifically
those set forth in Section IV, B, 6 contained on pages 17 and 18. Further, since all acts alleged to
have been performed by the B&B Defendants aris; in the context of their representation of Mr.

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l:l7-CV-01748-DAD-EPG

 

 

\DOO\]O\Ul-I>b~)l\)r-¢

[\JNNNNNNNI\)>-*'-*
oo\)o\wr>w-o\ooo:l`EGEES»T-ES

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 10 of 12
Khera, they are absolutely privileged pursuant to the Litigation Privilege, Civil Code Section 47b.

7. Seventh Cause of Action: Breach of Fiduciary Duty and Covenant of
Good Faith and Fair Dealing

Once again, the B&B Defendants owed fiduciary duties to their client, Mr. Khera, and not to
plaintiff Sameer in the context of the farnin law proceedings Her SAC contains no factual
allegations, other than allegations of bribery and corruption of co-defendant Sally White and
intimidating Ms. Sameer at a mandatory settlement conference The SAC pleads insufficient facts to
support this cause of action. Even if it did, since all acts alleged to have been performed by the B&B
Defendants arise in the context of their representation of Mr. Khera, they are absolutely privileged
pursuant to the Litigation Privilege, Civil Code Section 47b.

8. Eighth and Ninth Causes of Action: Intentional/Negligent Infliction of
Emotional Distress.

Plaintiff has failed to pled “extreme and outrageous conduct” which “exceeds all bounds of
decency usually tolerated in a civilized society.” She provides her interpretations of the legal system
and how it works but the facts do not equate with the conclusions.

In addition, as with many of her other causes of action, since all acts alleged to have been
performed by the B&B Defendants arise in the context of their representation of Mr. Khera, they are
absolutely privileged pursuant to the Litigation Privilege, Civil Code Section 47b.

9. Tenth Cause of Action: Obstruction of Justice

Plaintiff offers no rebuttal to the argument contained in the B&B Defendants’ Moving

Papers, specifically in Section IV, B, 9 contained on page 19.
10. Eleventh Cause of Action: Identity theft

Once again, this cause of action is not directed to the B&B Defendants but, rather to
defendants Khera and Devani.

11. Twelfth Cause of Action: Unfair Business Practices

Plaintiff fails to address the flaws in her twelfth cause of action, Specifically, she must state
with reasonable particularity the facts supporting the statutory elements of the alleged violation.
Khoury vs. Macy ’s of Calz'fornz'a, Inc. (1993) 14 Cal.App.4th 612,619. Plaintiff has not done so.

\\
10

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l:l7-CV-Ol748-DAD-EPG

 

 

\DOO\]O\U\.I>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 11 of 12
12. Thirteenth Cause of Action: Crimes Against the United States
Plaintiff fails to address the argument contained in the B&B Defendants’ Moving Papers,
specifically as set forth in Section IV, B, 12 contained on page 20, She lacks standing to assert this
cause of action which, therefore, must fail.
13. Fourteenth Cause of Action: Civil Conspiracy
Plaintiff fails to overcome the argument contained in the B&B Defendants’ Moving Papers,
specifically Section IV, B, 13 contained on page 20, There is no recognized cause of action.
Further, since all acts alleged to have been performed by the B&B Defendants arise in the context of
their representation of Mr. Khera, they are absolutely privileged pursuant to the Litigation Privilege,
Civil Code Section 47b.
14. Fifteenth Cause of Action: RICO
Plaintiff fails to overcome the argument contained in the B&B Moving Papers, Specifically
Section IV, B, 14 contained on pages 20 through 22. The B&B Defendants respectfully submit that
plaintiff has failed to state a civil RICO claim against them. See Chen vs. Chen (9th Cir., 1996) 80 F.
3ml 1293, 1298-1300.
H. There Is No Meet and Confer Requirement
Per the Court’s Standing Order regarding Law and Motion, there is no meet and confer
requirement in this instance because plaintiff is representing herself in pro per.
I. The Court Should Dismiss the Case Without Leave to Amend
Years of litigation have ensued between the parties in various venues. Ms. Sameer continues
to make similar claims throughout She should not be permitted with another opportunity to amend
her Complaint as “it appears beyond doubt that plaintiff can prove no set of facts that would entitle
[her] to relief and this defect cannot be cured by amendment.” Noll vs. Carson (9th Cir., 1987) 809 F.
2d 1446,1448-1449. Plaintist Opposition provides no support that the defects in her SAC can be
cured through yet another amendment
IV. CONCLUSION
Based upon all the foregoing and the content of their Moving Papers, including documents
and files to which the court is requested therein to tlake judicial notice, defendants Susan Benett,
1

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l : l7-CV-01748-DAD-EPG

 

 

l\.)

\DOO\]O\U\-I>L»J

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-oV-01748-DAD-EPG Dooument 206 Filed 10/30/18 Page 12 of 12
Lewis Becker, and Benett & Becker respectfully request that the Court dismiss Plaintiff’s Second

Amended Complaint against them, Without leave to amend.

Dated: October 30, 2018 dLA`W OFFICES OF JOHN S. BURTON PC

WW

S. BURTON
rney for Defendant, SUSAN BENETT,
oneously sued as Susan Bennett; LEWIS

BECKER and BENETT & BECKER, a California
Law Partnership, sued erroneously as Bennett &
Becker, Inc, a corporation

12
REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT BY B&B DEFENDANTS l:l7-CV-01748-DAD-EPG

 

 

